Citation Nr: 1615795	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  09-32 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for liver cancer.

2.  Entitlement to service connection for a breast disease, to include breast cancer and/or fibrocystic breast disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.

4.  What evaluation was warranted for migraine headaches, evaluated as 30 percent disabling since June 29, 2010?

5.  Entitlement to an effective date earlier than June 29, 2010 for service connection of migraine headaches.


REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to June 1991.  She also performed service with the National Guard.  The Veteran died in October 2015.   The appellant is her surviving spouse and in November 2015 he was recognized as the substitute claimant for the Veteran. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Jacksonville, Mississippi.

The Veteran was afforded a personal hearing in March 2012 before a Member of the Board who subsequently retired.  A transcript of that proceeding is of record.  The Veteran was offered the opportunity to have another hearing in accordance with 38 U.S.C.A. § 7197(c) (West 2014); 38 C.F.R. § 20.707 (2015) which the representative declined in April 2015.  The Board will consider the testimony and any evidence presented at March 2012 proceeding.

In September 2012, the Board granted entitlement to service connection for headaches secondary to fibromyalgia, evaluated as 30 percent disabling from June 29, 2010.  The Board denied entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The issues of entitlement to service connection for breast cancer, liver cancer, right and left knee disabilities and an acquired psychiatric disorder were remanded for further development. 

In June 2013, the Board denied entitlement to service connection for liver cancer and right and left knee disabilities.  The issues of entitlement to service connection for breast disorder, to include breast cancer, and entitlement to both an initial rating in excess of 30 percent and an earlier effective date for migraine headaches were remanded for further development.

The Veteran appealed the Board's June 2013 denials of entitlement to service connection for liver cancer and right and left knee disabilities to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court affirmed the Board's decision denying entitlement to service connection for bilateral knee disabilities, but vacated and remanded the appeal regarding the issue of entitlement to service connection for liver cancer for proceedings consistent with its decision.

The record raises the issue of entitlement to service connection for the cause of the Veteran's death.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

This appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In October 2014, the Court found that the Board failed to comply with its own September 2012 remand instructions to obtain an adequate medical examination regarding the Veteran's liver cancer.  The Court also found that the Board relied upon an inadequate medical examination in rendering its decision.  It was noted that contrary to instructions specified in the September 2012 remand, the examiner inaccurately attributed all the Veteran's in-service complaints of nausea, vomiting, and dizziness to her pregnancy even though records indicate that she complained of similar symptoms before she became pregnant.  As such, the Court held that the examiner's opinion did not comply with the remand instructions and was not based on the Veteran's full medical history and assertions.  

In this regard, the Veteran reported complaints of nausea in February 1990 and dizziness, vomiting and abdominal distress in July 1990 prior to her May 1991 pregnancy.  The Veteran asserted that when she was diagnosed with liver cancer in 2006 she was advised that her cancer was a slow-growing malignancy that could have been incipient for at least 15 years.  Hence the Veteran maintained that her inservice complaints placed the onset of her liver cancer to a date between 1990 and 1991, that is, at a time when she was in service.  In view of the above, the Board finds that the record should be referred to the physician who the Veteran in March 2013 for a supplementary opinion. 

Service treatment records reflect that on service entrance examination report in June 1990, the Veteran was found to have a left breast mass that was recorded in the summary of defects.  A left breast mass with dynomastia was evaluated during active duty and it was suggested that fibrocystic breast disease was probable.  It was later recorded that the Veteran had a history of fibrocystic breast disease.  Prior to her death the Veteran was diagnosed with fibrocystic breast disease.  Given that no opinion was secured addressing whether the left breast mass noted at service entrance or fibrocystic breast disease indicated during service were incurred in or aggravated by service, the Board finds that the claims folder must be forwarded to the VA examiner who examined the Veteran in May 2014 her an opinion as to whether the left breast mass at service entrance was indicative of fibrocystic breast disease in service and whether it was aggravated by service.  

The Veteran claimed entitlement to service connection for breast cancer.  When this case was remanded in September 2012 and June 2013, it was noted that although there was a history of a 1999 breast reduction with the removal of cancerous tissue which was incidentally found, there were no clinical records verifying that procedure.  There also were no pertinent pathology records.  Should the motion to substitute the Veteran's husband be granted, he should be requested to authorize VA to retrieve those records.  In doing so he should provide the name of the doctor and facility that performed the breast reduction and surgery for the claimed breast cancer.  

The Veteran asserted that she had an acquired psychiatric disorder for which service connection was warranted.  The service treatment records do not refer to any treatment for psychiatric disability although she was prescribed a trial of Valium in January 1991 for somnambulism.  During a March 2012 hearing the Veteran testified that a bipolar disorder was diagnosed at Fort Bragg, North Carolina and that she sought treatment at least three times a week before she was deployed to the Persian Gulf.  The Veteran also stated that she tried to commit suicide in 1989 during basic training.  Efforts to secure these records must be undertaken.

In a July 2005 clinical report from Forrest General Hospital, it was recorded that the Veteran had been hospitalized in a military hospital in 1989 prior to her deployment to the Gulf.  This clinical data is not in the Veteran's service records.  The Court has held that when service records are unavailable, there is a heightened obligation to assist in the development of the case, including the obligation to search alternative sources, including inquiries directed to the named facility. See Dixon v. Derwinski 3 Vet.App. 261 (1992).  Given the foregoing, a direct request should be made to Womack Army Medical Center at Fort Bragg, North Carolina for the Veteran's clinical records dating back to 1989.  Additionally, the Veteran's Army National Guard Unit should be contacted and requested to submit any clinical records generated from 1989 and thereafter.  After receipt of any clinical data, the claims folder must be referred to a VA psychiatric examiner to ascertain whether an acquired psychiatric disorder pre-existed the Veteran's active duty and if so, whether it was aggravated thereby.  

A review of the Veteran's Social Security records from January 2008 show that her depression and mood were found to be due to physical conditions.  In an Informal Hearing Presentation dated in May 2013, the Veteran's then representative requested consideration of entitlement to service connection for an acquired psychiatric disorder on a secondary basis.  This matter has not addressed previously by the RO.  As such, the VA psychiatric examiner should provide an opinion addressing whether an acquired psychiatric disorder, including a bipolar disorder, was secondary to or was aggravated by service-connected physical conditions, including fibromyalgia and migraine headaches.  

Finally, in April 2015, F. Edward LeVert, M.D., prepared a medical opinion in this case.  While the representative waived initial RO consideration of this opinion, in light of the development ordered in this remand the RO must consider this opinion in reaching any decision.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send a direct request to the medical records repository for Womack Army Medical Center at Fort Bragg, North Carolina in order to secure the Veteran's service treatment records dating back to 1989.  Further, the RO must contact each and every National Guard unit in which the Veteran served, and request that they provide all available service treatment records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify any recognized claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  Any recognized claimant must then be given an opportunity to respond.
 
2.  After a reasonable time for receipt of additional records, submit the claims folder, to include all VBMS and Virtual VA records, to the March 2013 and May 2014 VA examiners.  Following a review of all of the evidence of record, those physicians must address the following.  If those physicians are not available the claims file, to include all VBMS and Virtual VA records, must be provided to an oncologist so that the following questions may be addressed. 

a)  Is it at least as likely as not that the Veteran's symptoms of nausea, vomiting and abdominal distress in February and July 1990, i.e., months before she became pregnant in 1991 were early signs of the liver cancer diagnosed in 2006?

b)  Is it at least as likely as not that the Veteran's liver cancer was etiologically related to environmental toxins or hazards the Veteran might have been exposed to during her service in Saudi Arabia between September 1990 and March 1991?  If so, please identify the responsible toxin(s), and all evidence which supports a finding that the Veteran was exposed to that toxin.  

c) What was the likely diagnosis and etiology of the breast mass noted at service entrance in June 1990?

d) Is it at least as likely as not any left breast mass noted at service entrance increased in severity beyond normal progression between September 1990 and March 1991?

e)  Did fibrocystic breast disease clearly and unmistakably pre-exist the Veteran's active duty service between September 1990 and March 1991?    

f)  If so, is it at least as likely as not that fibrocystic breast disease increased in severity beyond normal progression during the term between September 1990 and March 1991?

g)  Does the evidence support a finding that the Veteran had breast cancer?  

h)  If so, is it at least as likely as not breast cancer was related to an incident of service, including breast mass, dynomastia, fibrocystic breast disease, or environmental toxins/hazards from the Veteran's service in the Gulf War Zone?

i)  The examiners must specifically address the April 2015 opinion offered by F. Edward LeVert, M.D.  If the examiners disagree with any opinion offered by Dr. LeVert the basis for that disagreement must be set forth in full.

j)  The examiners must discuss all lay evidence of record, and a complete rationale must be provided for any opinion offered.  

3.  After a reasonable time for receipt of additional records, submit the claims folder, to include all Virtual and VBMS records, to a VA psychiatrist for supplementary opinions addressing the issues of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder.  Following that review, the psychiatrist must address the following:

a)  Did the Veteran clearly and unmistakably have an acquired psychiatric disorder prior to service?

b)  If so, does the evidence support a finding that a pre-existing acquired psychiatric disorder was as likely as not permanently or increased in severity or aggravated beyond normal progress by service?

c)  Is it at least as likely as not the Veteran had an acquired psychiatric disorder that was proximately due to or permanently increased in severity by service-connected fibromyalgia and/or migraine headaches?

The examiners must provide full rationale for his or her opinions and reference the facts relied upon in reaching his or her conclusions.  

4.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




